 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
      JEREMY STROHMEYER,                                   Case No.: 3:14-cv-00661-RCJ-WGC
 3
             Plaintiff,                                                  ORDER
 4
      v.                                                             Re: ECF No. 185
 5
      K. BELANGER, et al.,
 6
             Defendants.
 7

 8
            Before the court is Plaintiff’s Motion to Add the State of Nevada on Relation to the Nevada
 9
     Department of Corrections (NDOC) as a party defendant solely with respect to Count XII of the
10
     Third Amended Complaint (ECF No. 185). NDOC employees Cartier, Belanger, LeGrand,
11
     Schardin and Gilder were named in an unlawful deprivation of property – state law - claim in
12
     Count XII. Nev. Rev. Stat. 41.031 requires a plaintiff bringing a state tort claim against State
13
     employees must name the State as a party to the action. See, Craig v. Donnelly, 439 P.3d 413, 414
14
     (Nev. 2019). At the court’s conference/hearing on August 27, 2019, Defendants’ counsel did not
15
     oppose Plaintiff’s motion.
16
            Therefore, Plaintiff’s Motion to Add the State of Nevada on Relation of NDOC as a
17
     Defendant (ECF No. 185) is GRANTED. The State of Nevada ex rel. NDOC is added as a party
18
     defendant solely with regard to state tort claims of Count XII of Plaintiff’s Third Amended
19
     Complaint.
20
            IT IS SO ORDERED.
21
            Dated: August 28, 2019.
22
                                                    _________________________________
23                                                  WILLIAM G. COBB
                                                     UNITED STATES MAGISTRATE JUDGE
